EXHIBIT 10.12
 
Director Annual
Restricted Stock Unit Agreement
Amended & Restated 2002 Plan
 
DELL INC.
Restricted Stock Unit Agreement
 
Recipient:
 
Date of Grant:
 
Identification No.:
 
Number of Units:
 
Dell Inc., a Delaware Corporation (the “Company”), is pleased to grant you units
representing shares of the Company’s common stock (the “Shares”), subject to the
restrictions described below. The number of units awarded to you (the “Units”)
is stated above. Each Unit represents one Share. This award is subject to the
following terms and conditions.
 
Restrictions — The Units are subject to the following restrictions (referred to
herein as the “Restrictions”):
 
Transfer Restrictions — You may not sell, assign, transfer, pledge or otherwise
dispose of any Units with respect to which the Restrictions have not lapsed as
described below.
 
Expiration — If you cease to be a director for any reason other than your death,
Permanent Disability, (as defined in the Plan described below) or retirement
from the Board of Directors after attaining age 65 with a minimum of four years
of service, any Units with respect to which the Restrictions have not lapsed as
described below will expire at that time.
 
Lapse of Restrictions — The Restrictions will lapse with respect to the Units,
and you will be entitled to Shares, in accordance with the following schedule:
 

      Number   Date  
33.34%
            
33.33%
   
33.33%
   


 
If you cease to be a director by reason of your death, Permanent Disability, (as
defined in the Plan described below) or retirement from the Board of Directors
after attaining age 65 with a minimum of four years of service, the Restrictions
will lapse immediately and automatically with respect to all Units upon such
termination.
 
Rights as a Stockholder — You will have no rights as a stockholder with respect
to Shares that may be received by you upon the lapse of Restrictions until the
Restrictions have lapsed and those Shares are registered in your name on the
books of the Company’s transfer agent.
 
Agreement With Respect to Taxes — You must pay any taxes that are required to be
withheld by the Company. You may pay such amounts in cash or make other
arrangements satisfactory to the Company for the payment of such amounts. You
agree that if you do not pay, or make arrangements for the payment of, such
amounts, the Company, to the fullest extent permitted by law, shall have the
right to deduct such amounts from any payments of any kind otherwise due to you
and shall have the right to withhold from Units for which Restrictions have
lapsed the number of Shares having an aggregate market value at that time equal
to the amount you owe.
 
Black-Out Periods — In order to minimize the potential for prohibited “insider”
trading, the Company may establish periods from time to time during which you
may not engage in transactions involving the Company’s stock (“Black-Out
Periods”). Notwithstanding any other provisions herein, Restrictions will not
lapse with respect to any





--------------------------------------------------------------------------------



 



Units during an applicable Black-Out Period and the applicable period during
which Units shall be subject to the Restrictions shall be extended until the end
of such Black-Out Period.
 
Incorporation of Plan — This award is granted the Company’s Amended and Restated
2002 Long-Term Incentive Plan and is governed by the terms of the Plan in
addition to the terms and conditions stated herein. All terms used herein with
their initial letters capitalized shall have the meanings given them in the Plan
unless otherwise defined herein. A copy of the Plan is available upon request
from the Company’s Stock Option Administration Department. Shares of common
stock that are issued upon the lapse of Restrictions shall be made available
from authorized but unissued shares.
 
Prospectus — You may at any time obtain a copy of the prospectus related to your
purchase of Dell common stock pursuant to this Unit award agreement by accessing
the prospectus at http://inside.us.dell.com/legal/corporate.htm. Additionally,
you may request a copy of the prospectus free of charge from the Company by
contacting Stock Option Administration in writing at Stock Option
Administration, One Dell Way, Mail Stop 8038, Round Rock, Texas 78682,
(512) 728-8644 or by e-mail at Stock_Option_Administrator@dell.com.
 
Notice — You agree that notices may be given to you in writing either at your
home address as shown in the records of the Company or by electronic
transmission (including e-mail or reference to a website or other URL) sent to
you through the Company’s normal process for communicating electronically with
its directors.
 
Data Privacy Consent — As a condition of the grant of the Units, you consent to
the collection, use and transfer of personal data as described in this
paragraph. You understand that the Company and its Subsidiaries hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number, nationality, any shares of common
stock held in the Company, and details of all options or other entitlements to
shares of common stock awarded, cancelled, exercised, vested, or unvested
(“Data”). You further understand that the Company and its Subsidiaries will
transfer Data amongst themselves as necessary for the purposes of
implementation, administration and management of your participation in the Plan,
and that the Company and any of its Subsidiaries may each further transfer Data
to any third parties assisting the Company in the implementation, administration
and management of the Plan. You understand that these recipients may be located
in the European Economic Area or elsewhere, such as the United States. You
authorize them to receive, possess, use, retain and transfer such Data as may be
required for the administration of the Plan or the subsequent holding of shares
of common stock on your behalf, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer to a broker or other third party with whom you
may elect to deposit any shares of common stock acquired under the Plan. You
understand that you may, at any time, view such Data or require any necessary
amendments to it.
 
Acceptance of Terms and Conditions — This award will not be effective until you
have acknowledged and agreed to the terms and conditions set forth herein by
executing this agreement in the space provided below and returning it to the
Company’s Stock Option Administration Department.
 

                Awarded subject to the terms and conditions stated above:  
Accepted under the terms and conditions stated above       DELL INC.            
         


Recipient’s Signature           By:   /s/ CRAIG A. BRISCOECraig A. Briscoe, VP,
Global Compensation & Benefits    



